Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101
1.    Claims 16 and 32 recite “computer-readable medium...” The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. In this case, the specification does not disclose "computer-readable storage medium” as non-transitory tangible media. When the broadest reasonable interpretation is given to claims 16 and 32, the claims cover forms of transitory propagating signals perse, therefore, claims 16 and 32 are rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2. Current USPTO practice suggests that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals perse. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 8, 13, 16 – 25, and 31 - 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0097762 A1).

	Regarding claim 1, Jeon discloses a method for HARQ feedback for grant-free transmission comprising the features:
	a method comprising: 
transmitting hybrid automatic repeat request (HARQ) acknowledgement feedback in a group common downlink control information (DCI) format to a dynamically selected subset of a semi-statically defined group of user equipment (UEs) [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)], 
the DCI format comprising a codebook of a semi-statically configured size [Jeon: see Figures 16 – 20 and sections 0267 - 0275. The size of the group common DCI may be fixed and/or semi-statically updated. Furthermore, a second HARQ feedback may be used if a first semi-statically configured size of a group common DCI is not enough to carry the one or more first HARQ feedbacks (section 0275)]. 

	Regarding claim 2, Jeon further discloses the features comprising:
	the method of claim 1, wherein the HARQ acknowledgment feedback is a downlink feedback information (DFI) in relation to at least one configured grant transmission by at least one UE in the subset of UEs [Jeon: see Figures 16 – 21 and sections 0265 – 0274; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap].

	Regarding claim 3, Jeon further discloses the features comprising:
	the method of claim 1, wherein the HARQ acknowledgement feedback comprises one of: 
transmission block (TB) level feedback [Jeon: see Figures 16 – 21 and sections 0265 – 0274; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap]; or
 	a combination of TB level feedback and code block group (CBG) level feedback. 

	Regarding claim 4, Jeon further discloses the features comprising:
the method of claim 1 comprising: transmitting higher layer configuration information to UEs in the group of UEs that comprises one or more of: 
a group common radio network temporary identifier (RNTI) associated with the group of UEs [Jeon: see Figures 16 – 21 and section 0260 & sections 0265 – 0274; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission (section 0268).  The wireless device maybe configured with the first RNTI via one or more RRC message (section 0260). The RNTI may be used to scramble the group common DCI at a base station and be used to detect the group common DCI from a search space in a PDCCH at a wireless device (section 0274). A group common DCI may comprise one or more HARQ feedback fields. Each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap]; 
a logical index indicator for the UE to determine a bit position in the group common DCI format, the bit indicates whether the UE is dynamically selected to receive HARQ acknowledgement feedback; and 
a size for the codebook to be used in the DCI format [Jeon: see Figures 16 – 19 and sections 0267 - 0274. The size of the group common DCI may be fixed and/or semi-statically updated. The size of the group common DCI may be provided to a wireless device via RRC signaling before the wireless device starts to monitor a PDCCH for the group common DCI (section 0272, lines 14 – 17)]. 

Regarding claim 5, Jeon further discloses the features comprising:
the method of claim 1 comprising: 
transmitting higher layer configuration information to UEs in the group of UEs that comprises: 
configuration of a search space set and a corresponding control resource set (CORESET) for monitoring physical downlink control channel (PDCCH) candidates for the group common DCI format comprising the codebook of the semi-statically configured size [Jeon: see Figures 23 – 24 and sections 0276 – 0279; base station may send configuration parameters (via RRC) including a timer or a TTI counter value (k) to wireless devices. The timer or TTI counter value indicating the start and end of a monitoring period or length (e.g. in term of subframe, slot, or mini-slot) for monitoring group common DCI].

Regarding claim 6, Jeon further discloses the features comprising:
the method of claim 1, wherein transmitting HARQ acknowledgement feedback using the group common DCI format comprises transmitting the DCI format having a cyclic redundancy check (CRC) that is scrambled by a radio network temporary identifier (RNTI) associated with the semi-statically defined group of UEs [Jeon: see section 0274; a group common DCI may carry HARQ feedbacks of one or more wireless devices having a same RNTI. The RNTI may be used to scramble the group-common DCI at the base station , and be used to detect the group-common DCI from a searching space in a PDCCH at a wireless side].

	Regarding claim 7 Jeon further discloses the features comprising:
	the method of claim 6, wherein transmitting the DCI format comprises transmitting: 
a first block of N bits, where N is equal to the number of UEs in the semi-statically defined group of UEs, each bit used to indicate if a UE associated with the bit is dynamically selected to receive HARQ acknowledgement feedback [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)]; and 
a second block of M groups of bits, each group of bits defining a bitmap of HARQ feedback associated with a respective UE identified in the first block of N bits indicated to receive HARQ acknowledgement feedback [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)],
each bit in a respective group corresponding to HARQ acknowledgement feedback for a particular HARQ process [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)]. 

Regarding claim 8, Jeon further discloses the features comprising:
the method of claim 7, wherein a size of the M groups of bits is the same for each of the M groups based on the number of HARQ processes [Jeon: see Figures 16 – 21 and section 0260 & sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23). Each wireless device may have M HARQ processes (section 0268). 

Regarding claim 13, Jeon further discloses the features comprising:
the method of claim 12, wherein the base station indicates: 
a valid NACK for a given HARQ process for a UE associated with one of the M groups of bits in the second block only after a minimum downlink feedback information (DFI) delay from the end of a detected (re)transmission of the corresponding TB on PUSCH if the base station has failed to decode that TB; or an ACK for the given HARQ process [Jeon: see Figures 25 – 27 and sections 0280 – 0284; see also Figures 16 – 21 and sections 0265 – 0275; UE may be configured with a timer within which a feedback may be expected. Moreover, the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)]. 

	Regarding claim 16, Jeon discloses a method for HARQ feedback for grant-free transmission comprising the features:
	an apparatus comprising: 
a processor [Jeon: see Figure 4]; and 
a computer-readable medium having stored thereon computer-implemented instructions, that when executed by the processor cause the apparatus to 
transmit hybrid automatic repeat request (HARQ) acknowledgement feedback in a group common downlink control information (DCI) format to a dynamically selected subset of a semi-statically defined group of user equipment (UEs) [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)], 
the DCI format comprising a codebook of a semi-statically configured size [Jeon: see Figures 16 – 20 and sections 0267 - 0275. The size of the group common DCI may be fixed and/or semi-statically updated. Furthermore, a second HARQ feedback may be used if a first semi-statically configured size of a group common DCI is not enough to carry the one or more first HARQ feedbacks (section 0275)]. 



	a method for a user equipment (UE) that is part of a semi-statically defined group of UEs receiving hybrid automatic repeat request (HARQ) acknowledgement feedback, the method comprising:
the UE receiving the HARQ acknowledgement feedback in a group common downlink control information (DCI) format [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)], 
the DCI format comprising a codebook of a semi-statically configured size [Jeon: see Figures 16 – 20 and sections 0267 - 0275. The size of the group common DCI may be fixed and/or semi-statically updated. Furthermore, a second HARQ feedback may be used if a first semi-statically configured size of a group common DCI is not enough to carry the one or more first HARQ feedbacks (section 0275)]. 

	Regarding claim 18, Jeon further discloses the features comprising:
the method of claim 17, wherein the HARQ acknowledgment feedback is a downlink feedback information (DFI) in relation to configured grant transmission by at least one UE in the subset of UEs [Jeon: see Figures 16 – 21 and sections 0265 – 0274; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap].

	Regarding claim 19, Jeon further discloses the features comprising:
	the method of claim 17, wherein the HARQ acknowledgement feedback comprises one of: 
transmission block (TB) level feedback [Jeon: see Figures 16 – 21 and sections 0265 – 0274; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap]; or
 	a combination of TB level feedback and code block group (CBG) level feedback. 

	Regarding claim 20, Jeon further discloses the features comprising:
	the method of claim 17 comprising: receiving higher layer configuration information that comprises one or more of: 
a group common radio network temporary identifier (RNTI) associated with the group of UEs of which the UE is part thereof [Jeon: see Figures 16 – 21 and section 0260 & sections 0265 – 0274; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission (section 0268).  The wireless device maybe configured with the first RNTI via one or more RRC message (section 0260). The RNTI may be used to scramble the group common DCI at a base station and be used to detect the group common DCI from a search space in a PDCCH at a wireless device (section 0274). A group common DCI may comprise one or more HARQ feedback fields. Each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap]; 
a logical index indicator for the UE to determine a bit position in the group common DCI format, the bit indicates whether the UE is dynamically selected to receive HARQ acknowledgement feedback; and 
a size for the codebook to be used in the DCI format [Jeon: see Figures 16 – 19 and sections 0267 - 0274. The size of the group common DCI may be fixed and/or semi-statically updated. The size of the group common DCI may be provided to a wireless device via RRC signaling before the wireless device starts to monitor a PDCCH for the group common DCI (section 0272, lines 14 – 17)]. 

Regarding claim 21, Jeon further discloses the features comprising:
the method of claim 17 comprising: 
receiving configuration information that comprises: configuration of a search space set and a corresponding control resource set (CORESET) for monitoring physical downlink control channel (PDCCH) candidates for the group common DCI format comprising the codebook of the semi-statically configured size [Jeon: see Figures 23 – 24 and sections 0276 – 0279; base station may send configuration parameters (via RRC) including a timer or a TTI counter value (k) to wireless devices. The timer or TTI counter value indicating the start and end of a monitoring period or length (e.g. in term of subframe, slot, or mini-slot) for monitoring group common DCI].

Regarding claim 22, Jeon further discloses the features comprising:
the method of claim 17, wherein receiving HARQ acknowledgement feedback using the group common DCI format comprises receiving the DCI format having a cyclic redundancy check (CRC) that is scrambled by a radio network temporary identifier (RNTI) associated with the semi-statically defined group of UEs [Jeon: see section 0274; a group common DCI may carry HARQ feedbacks of one or more wireless devices having a same RNTI. The RNTI may be used to scramble the group-common DCI at the base station , and be used to detect the group-common DCI from a searching space in a PDCCH at a wireless side].

Regarding claim 23, Jeon further discloses the features comprising:
the method of claim 22 comprising descrambling the received DCI format using the RNTI associated with the group of UEs [Jeon: see section 0268, section 0274, & section 0276; a base station may configure one or more wireless device with a same . 

	Regarding claim 24 Jeon further discloses the features comprising:
	the method of claim 22, wherein receiving the DCI format comprises receiving: 
a first block of N bits, where N is equal to the number of UEs in the semi-statically defined group of UEs, each bit used to indicate if a UE associated with the bit is dynamically selected to receive HARQ acknowledgement feedback [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)]; and 
a second block of M groups of bits, each group of bits defining a bitmap of HARQ feedback associated with a UE identified in the first block of N bits and indicated to receive HARQ acknowledgement feedback [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group 
each bit in a respective group corresponding to HARQ acknowledgement feedback for a particular HARQ process [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)]. 

Regarding claim 25, Jeon further discloses the features comprising:
the method of claim 24, wherein a size of the M groups of bits is the same for each of the M groups based on the number of HARQ processes [Jeon: see Figures 16 – 21 and section 0260 & sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink 

Regarding claim 31, Jeon further discloses the features comprising:
the method of claim 17, wherein the UE determines that a HARQ feedback for each HARQ process is valid when the feedback has been received on a PDCCH after a configurable minimum DFI delay from the end of a (re)transmission of a corresponding TB on a physical uplink shared channel (PUSCH) and the UE disregards the HARQ feedback otherwise [Jeon: see Figures 25 – 27 and sections 0280 – 0284; see also Figures 16 – 21 and sections 0265 – 0275; UE may be configured with a timer within which a feedback may be expected. Moreover, the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier 

	Regarding claim 32, Jeon discloses a method for HARQ feedback for grant-free transmission comprising the features:
	an apparatus[Jeon: see Figure 4] comprising: 
a processor; and 
a computer-readable medium having stored thereon computer-implemented instructions, that when executed by the processor cause the apparatus to 
receive a HARQ acknowledgement feedback in a group common downlink control information (DCI) format [Jeon: see Figures 16 – 21 and sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group common DCI used for one or more uplink transmission. A group common DCI may comprise one or more HARQ feedback fields, wherein each of the one or more HARQ feedback fields may comprise a wireless device identifier and its associated HARQ process number (HPN) and/or HARQ processes bitmap. Furthermore, the group common DCI may not comprise an  identifier of a wireless device if that wireless device does not transmit any transport block (TB) or the base station fails to decode the one or more TBs transmitted by that wireless device (section 0273, lines 15 – 23)], 
the DCI format comprising a codebook of a semi-statically configured size [Jeon: see Figures 16 – 20 and sections 0267 - 0275. The size of the group common DCI may be fixed and/or semi-statically updated. Furthermore, a second HARQ feedback may be . 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0097762 A1) in view of GOTO et al. (US 2021/0160917 A1).

	Regarding claim 9, Jeon further discloses the features comprising:
	the method of claim 8, wherein the size of the TB level indication bitmap per UE is determined by a number of HARQ processes configured per UE for uplink transmission in an active BWP [Jeon: see Figures 16 – 21 and section 0260 & sections 0265 – 0275; the base station may configure one or more wireless device with a same RNTI for a group 
	However, Jeon does not explicitly disclose the features comprising:
the size of the TB level indication bitmap per UE is determined by a number of HARQ processes configured by a higher layer per UE for uplink transmission.
	GOTO discloses a terminal apparatus comprising the features:
the size of the TB level indication bitmap per UE is determined by a number of HARQ processes configured by a higher layer per UE for uplink transmission [GOTO: see Figure 1 and section 0079; base station may send configuration data including a number of HARQ process to a UE via RRC signaling].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon by incorporating techniques of  GOTO in order to provide a more robust system that allows a UE to transmit uplink data based on the configuration only if data is available [GOTO: see section 0070, lines 28 – 33].

9.	Claims 10 – 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0097762 A1) in view of ZHANG (US 2021/0242980 A1).

	Regarding claim 10, Jeon discloses all claimed limitations above. However, Jeon does not explicitly disclose the features comprising:
the method of claim 7, wherein transmitting the DCI format further comprises transmitting: 
a third block of P groups of bits, each group of bits defining a bitmap of HARQ acknowledgement feedback for each CBG of a plurality of CBGs in a transmission block (TB) transmitted by a UE and corresponding to a particular HARQ process, 
each group of bits associated with a TB for a UE identified in the first block of N bits indicated to receive HARQ acknowledgement feedback.
	ZHANG discloses a UE, base station, and data transmission comprising the features: 
	the method of claim 7, wherein transmitting the DCI format further comprises transmitting: 
a third block of P groups of bits, each group of bits defining a bitmap of HARQ acknowledgement feedback for each CBG of a plurality of CBGs in a transmission block (TB) transmitted by a UE and corresponding to a particular HARQ process [ZHANG: see Figure 1 and sections 0068 – 0089 &  sections 0110 – 0129; Zhang discloses a CBG-level HARQ-ACK feedback may also be used in addition to the TB-level HARQ-ACK feedback], 
each group of bits associated with a TB for a UE identified in the first block of N bits indicated to receive HARQ acknowledgement feedback [ZHANG: see Figure 1 and sections 0068 – 0089 &  sections 0110 – 0129; Zhang discloses a CBG-level HARQ-ACK feedback may also be used in addition to the TB-level HARQ-ACK feedback]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon by incorporating techniques of ZHANG in order to provide a more robust system that achieves scheduling-free retransmission [ZHANG: see sections 0063 – 0064].

	Regarding claim 11, Jeon discloses all claimed limitations above. However, Jeon does not explicitly disclose the features comprising:
the method of claim 10, wherein the size of the CBG level indication bitmap per TB is determined by a number of CBGs per TB configured to the UE by a higher layer.
	ZHANG discloses a UE, base station, and data transmission comprising the features: 
	the method of claim 10, wherein the size of the CBG level indication bitmap per TB is determined by a number of CBGs per TB configured to the UE by a higher layer [ZHANG: see 0010 – 0012].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon by incorporating techniques of ZHANG in order to provide a more robust system that achieves scheduling-free retransmission [ZHANG: see sections 0063 – 0064].


the method of claim 24, wherein receiving the DCI format further comprises receiving: 
a third block of P groups of bits, each group of bits defining a bitmap of HARQ acknowledgement feedback for each CBG of a plurality of CBGs in a transmission block (TB) transmitted by a UE and corresponding to a particular HARQ process, 
each group of bits associated with a TB for a UE identified in the first block of N bits indicated to receive HARQ acknowledgement feedback.
	ZHANG discloses a UE, base station, and data transmission comprising the features: 
	the method of claim 24, wherein receiving the DCI format further comprises receiving: 
a third block of P groups of bits, each group of bits defining a bitmap of HARQ acknowledgement feedback for each CBG of a plurality of CBGs in a transmission block (TB) transmitted by a UE and corresponding to a particular HARQ process [ZHANG: see Figure 1 and sections 0068 – 0089 &  sections 0110 – 0129; Zhang discloses a CBG-level HARQ-ACK feedback may also be used in addition to the TB-level HARQ-ACK feedback], 
each group of bits associated with a TB for a UE identified in the first block of N bits indicated to receive HARQ acknowledgement feedback [ZHANG: see Figure 1 and sections 0068 – 0089 &  sections 0110 – 0129; Zhang discloses a CBG-level HARQ-ACK feedback may also be used in addition to the TB-level HARQ-ACK feedback]. 
.

	
10.	Claims 12, 14 – 15, and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0097762 A1) in view of ZHANG (US 2021/0242980 A1) and further in view of Chakraborty et al. (US 2019/0349965 A1 incorporating by reference US Provisional Application Number 62/669279).

	Regarding claim 12, Jeon and ZHANG disclose all claimed limitations above. However, Jeon and ZHANG do not explicitly disclose the features comprising:
	the method of claim 10, wherein a size of the third block of P groups of bits is determined dynamically based in part on a number of UEs indicated to receive HARQ acknowledgement feedback in the first block of N bits and a number of valid negative acknowledgements (NACKs) indicated for each UE associated with one of the M groups of bits in the second block. 
	Chakraborty discloses a code block group-based autonomous uplink transmission comprising the features:
the method of claim 10, wherein a size of the third block of P groups of bits is determined dynamically based in part on a number of UEs indicated to receive HARQ acknowledgement feedback in the first block of N bits and a number of valid negative acknowledgements (NACKs) indicated for each UE associated with one of the M groups of bits in the second block [Chakraborty: see Figure 4 and sections 0164 – 0172; CBG-level HARQ-ACK may be included for transport blocks that are indicated as NACK].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon with ZHANG by incorporating techniques of Chakraborty in order to provide a more robust system that improves efficiency of the system [Chakraborty: see section 0093].

	Regarding claim 14, Jeon and ZHANG all claimed limitations above. However, Jeon and ZHANG do not explicitly disclose the features comprising:
	the method of claim 12, wherein each of the P groups of bits are equal in size and zero-padding bits, if appropriate, are inserted in locations in each group of bits not used for HARQ acknowledgement feedback. 
	Chakraborty discloses a code block group-based autonomous uplink transmission comprising the features:
the method of claim 12, wherein each of the P groups of bits are equal in size and zero-padding bits, if appropriate, are inserted in locations in each group of bits not used for HARQ acknowledgement feedback [Chakraborty: see Figures 5 – 7 and sections 0174 - 0200]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon with ZHANG by incorporating techniques of Chakraborty in order to provide a more robust system that improves efficiency of the system [Chakraborty: see section 0093].

	Regarding claim 15, Jeon and ZHANG all claimed limitations above. However, Jeon and ZHANG do not explicitly disclose the features comprising:
	the method of claim 12, wherein a size of each of the P groups of bits is based on the number of valid NACKs indicated for each UE associated with one of the M groups of bits in the second block and a number of CBGs per TB and zero-padding bits, if appropriate, are inserted subsequent to the third block of P groups of bits. 
	Chakraborty discloses a code block group-based autonomous uplink transmission comprising the features:
	the method of claim 12, wherein a size of each of the P groups of bits is based on the number of valid NACKs indicated for each UE associated with one of the M groups of bits in the second block and a number of CBGs per TB and zero-padding bits, if appropriate, are inserted subsequent to the third block of P groups of bits [Chakraborty: see Figures 4 – 7 and sections 0164 - 0200]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon with ZHANG by incorporating techniques of Chakraborty in order to provide a more robust system that improves efficiency of the system [Chakraborty: see section 0093].

	Regarding claim 27, Jeon and ZHANG all claimed limitations above. However, Jeon and ZHANG do not explicitly disclose the features comprising:
	the method of claim 26, wherein a size of the third block of P groups of bits is based in part on a number of UEs indicated to receive HARQ acknowledgement feedback in the first block of N bits and a number of valid negative acknowledgements (NACKs) indicated for each UE associated with one of the M groups of bits in the second block. 
	Chakraborty discloses a code block group-based autonomous uplink transmission comprising the features:
the method of claim 26, wherein a size of the third block of P groups of bits is based in part on a number of UEs indicated to receive HARQ acknowledgement feedback in the first block of N bits and a number of valid negative acknowledgements (NACKs) indicated for each UE associated with one of the M groups of bits in the second block [Chakraborty: see Figure 4 and sections 0164 – 0172; CBG-level HARQ-ACK may be included for transport blocks that are indicated as NACK].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon with ZHANG by incorporating techniques of Chakraborty in order to provide a more robust system that improves efficiency of the system [Chakraborty: see section 0093].

	Regarding claim 28, Jeon and ZHANG all claimed limitations above. However, Jeon and ZHANG do not explicitly disclose the features comprising:
	the method of claim 26, wherein each of the P groups of bits are equal in size and zero-padding bits, if appropriate, are included in locations in each group of bits not used for HARQ acknowledgement feedback. 
	Chakraborty discloses a code block group-based autonomous uplink transmission comprising the features:
the method of claim 26, wherein each of the P groups of bits are equal in size and zero-padding bits, if appropriate, are included in locations in each group of bits not used for HARQ acknowledgement feedback [Chakraborty: see Figures 5 – 7 and sections 0174 - 0200]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon with ZHANG by incorporating techniques of Chakraborty in order to provide a more robust system that improves efficiency of the system [Chakraborty: see section 0093].
. 
	Regarding claim 29, Jeon and ZHANG all claimed limitations above. However, Jeon and ZHANG do not explicitly disclose the features comprising:
	the method of claim 26, wherein a size of each of the P groups of bits is based on the number of valid NACKs indicated for each UE associated with one of the M groups of bits in the second block and a number of CBGs per TB and zero-padding bits, if appropriate, are inserted subsequent to the third block of P groups of bits. 
	Chakraborty discloses a code block group-based autonomous uplink transmission comprising the features:
	the method of claim 26, wherein a size of each of the P groups of bits is based on the number of valid NACKs indicated for each UE associated with one of the M groups of bits in the second block and a number of CBGs per TB and zero-padding bits, if appropriate, are inserted subsequent to the third block of P groups of bits [Chakraborty: see Figures 4 – 7 and sections 0164 - 0200]. 
.


11.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0097762 A1) in view of NOH et al. (US 2019/0037601 A1).

`	Regarding claim 30, Jeon disclose all claimed limitations above. However, Jeon does not explicitly disclose the features comprising:
the method of claim 17, wherein the UE uses the HARQ acknowledgement feedback for determining a contention window size (CWS) adjustment for category 4 listen before talk (CAT-4 LBT) channel access procedure for operation in a cell with shared spectrum access. 
NOH discloses a channel access method, device, and system in unlicensed band comprising the features:
the method of claim 17, wherein the UE uses the HARQ acknowledgement feedback for determining a contention window size (CWS) adjustment for category 4 listen before talk (CAT-4 LBT) channel access procedure for operation in a cell with shared spectrum access [NOH: see Figure 8b and section 0073 & Figures 18  & 22 and section 0255; if UE needs to retransmit a “NACKed” transport block (from PHICH or UL 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Jeon by incorporating techniques of NOH in order to provide a more robust system that allows efficiently transmitting a signal in a wireless system [NOH: see section 0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473